Per Curiam.

Proceeding under CPLR article 78 for an order prohibiting the respondents from proceeding against petitioner under an indictment charging him with criminally negligent homicide (Penal Law, § 125.10). Petitioner asserts that the statute, amp'ified by the statutory definition of “ Criminal negligence ” (Penal Law, *716§ 15.05, subd. 4), is unconstitutional for vagueness. Other remedies are available to petitioner and since, in our view, the statute is not on its face unconstitutional, petitioner has failed to show a clear legal right to the relief requested. (Matter of Fenster v. Criminal Ct. of City of N. Y., 46 Misc 2d 179, affd. 24 A D 2d 840, affd. 17 N Y 2d 641.) Application denied and cross motion by respondents to dismiss petition granted, .without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.